                       Case 5:18-cv-05216-TLB Document 2                                                        Filed 11/01/18 Page 1 of 1 PageID #: 30
    JS 44 (Rev. 06/17)
                                                                                 CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except                                    as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXF PAGE OF THIS FORM.)

                                                                                                                      DEFENDANTS
    w&l~a~~!~~Jl'~art Stores East, LLC; Wal-Mart Stores East, LP;                                                   Synchrony Bani<
    Wal-Mart Stores Arkansas, LLC; Wal-Mart Stores Texas, LLC; Wal-Mart
    Louisiana, LLC; and Wal-Mart Puerto Rico, Inc.
      (b) County of Residence ofFirst Listed Plaintiff Benton County, AR                                              County of Residence of First Listed Defendant                Salt Lake County, UT
                                    (EXCEPT IN US. PLAINTIFF CASES)                                                                                  (IN US. PLAINTIFF CASES ONLY)
                                                                                                                      NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED.

         (C)   Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
    Russell C. Atchley, KUTAK ROCK LLP, 234 East Millsap Road, Suite
    200 Fayetteville, AR 72703, (479) 973-4200


    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                     "X" in One Box for Plaintiff
                                                                                                                  (For Diversity Cases Only)                                         and One Box for Defendant)
    D I     U.S. Government                   D 3   Federal Question                                                                       PTF         DEF                                           PTF       DEF
               Plaintiff                              (US. Government Not a Party)                           Citizen of This State          D I        O I      Incorporated or Principal Place       JI!! 4   0 4
                                                                                                                                                                  of Business In This State

    D 2     U.S. Government                   ~4    Diversity                                                Citizen of Another State          D 2     D    2   Incorporated and Principal Place          D 5     1)(5
               Defendant                              (Indicate Citizenship ofParties in Item Ill)                                                                 of Business In Another State

                                                                                                                                               D 3     D    3   Foreign Nation                            D 6     D 6

    IV NATURE OF SUIT (Place an                        'X" in One Box Only)                                                                             Click here for: Nature ofSmt Code Descrmtions.
I              CONTRACT                                              'TORTS                ..· ..•}L'          FORFEITURE/PENALTY                        BANKRUPTCY          .·   .  OTHER STATUTES                        I
    D    110 Insurance                        PERSONAL INJURY                PERSONAL INJURY                 0 625 Drug Related Seizure          D 422 Appeal 28 USC 158                D 375 False Claims Act
    D    120 Marine                       D   310 Airplane                 D 365 Personal Injwy -                   of Property 21 USC 88 I      0 423 Withdrawal                       0 376 Qui Tam (31 USC
    D    130 Miller Act                   D   315 Airplane Product               Product Liability           0 690 Other                                   28 USC 157                          3729(a))
    D    140 Negotiable Instrument                 Liability               D 367 Health Care/                                                                                  0          400 State Reapportionment
    D    150 Recove1y of Overpayment      D   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS           • 0          410 Antitrust
              & Enforcement of Ju~oment            Slander                       Personal Injwy                                                  D 820 Copyrights              D          430 Banks and Banking
    D    151 Medicare Act                 D   330 Federal Employers'             Product Liability                                               D 830 Patent                  D          450 Commerce
    D    152 Recove1y of Defaulted                 Liability               D 368 Asbestos Personal                                               D 835 Patent - Abbreviated    D          460 Depo1tation
              Student Loans               D   340 Marine                          Injwy Product                                                        New Drug Application    D          4 70 Racketeer Influenced and
              (Excludes Veterans)         D   345 Marine Product                 Liability                                                       D 840 Trademark                               Corrupt Organizations
                                                                                                                    .                .,• ..•
    D    153 Recove1y of Overpayment               Liability                PERSONAL PROPERTY                   .        LABOR                     SOCIAL\SECURITY             D          480 Consumer Credit
              of Veteran's Benefits       0   350 Motor Vehicle            D 370 Other Fraud                 0 710 Fair Labor Standards          D 861 IDA (1395ff)            D          490 Cable/Sat TV
    D    160 Stockholders' Suits          0   355 Motor Vehicle            D 371 Truth in Lending                   Act                          D 862 Black Lung (923)        D          850 Securities/Commodities/
    IX   I 90 Other Contract                      Product Liability        D 380 Other Personal              0 720 Labor/Management              D 863 DIWC/DIWW (405(g))                      Exchange
    D    195 Contract Product Liability   0   360 Other Personal                 Property Damage                    Relations                    D 864 SSID Title XVI          D          890 Other Statutory Actions
    D    196 Franchise                            Injwy                    D 385 Property Damage             0 740 Railway Labor Act             D 865 RSI (405(g))            D          89 I Agricultural Acts
                                          0   362 Personal Injwy -               Product Liability           0 751 Family and Medical                                          D          893 Environmental Matters
                                                  Medical Malpractice                                               Leave Act                                                  D          895 Freedom of Information
I         REAL PROPERTY                         CIVIL RIGHTS          ;;    PRISONER PETITIONS               0 790 Other Labor Litigation          FEDERAL TAX SUITS                           Act
    0 210 Land Condemnation               0   440 Other Civil Rights         Habeas Corpus:                  0 791 Employee Retirement           D 870 Taxes (U.S. Plaintiff   D          896 Arbitration
    D 220 Foreclosure                     0   441 Voting                   D 463 Alien Detainee                    Income Security Act                 or Defendant)           D          899 Administrative Procedure
    D 230 Rent Lease & Ejectment          0   442 Employment               0 510 Motions to Vacate                                               D 871 IRS-Third Party                         Act/Review or Appeal of
    0 240 Torts to Land                   0   443 Housing/                       Sentence                                                                  26 USC 7609                         Agency Decision
    0 245 Tort Product Liability                  Accommodations           D 530 General                                                                                                D 950 Constitutionality of
    0 290 All Other Real Property         0   445 Amer. w/Disabilities -   D 535 Death Penalty                    ._IMMIGRATION;,                                                              State Statutes
                                                  Employment                 Other:                          0 462 Naturalization Application
                                          D   446 Amer. w/Disabilities -   D 540 Mandamus & Otl1er           0 465 Other Immigration
                                                  Other                    D 550 Civil Rights                       Actions
                                          0   448 Education                D 555 Prison Condition
                                                                           D 560 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement

V. ORIGIN (Place an              "X" in One Box Only)
J:i( I Original               D 2 Removed from                   D 3       Remanded from                D 4 Reinstated or      D 5      Transferred from        D 6 Multidistrict                D 8 Multidistrict
            Proceeding              State Court                            Appellate Court                   Reopened                   Another District                 Litigation -                  Litigation -
                                                                                                                                        (specify)                        Transfer                      Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
    VI. CAUSE OF ACTION 1-:2~s~u~·c.::::S~.C::.:.•..;:._,!1.:::
                                                            33 ~2" - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                Brief description of cause:
                                                Breach of Contract
VII. REQUESTED IN     0                            CHECK IF THIS IS  A CLASS ACTION                             DEMAND$                                      CHECK YES only if demanded in complaint:
     COMPLAINT:                                      UNDER RULE 23, F.R.Cv.P.                                   Greater than $75,000                         JURY DEMAND:                   )Sl( Yes     □ No

VIII. RELATED CASE(S)
                                                    (See instructions);
      IF ANY                                                               JUDGE                                                                     DOCKET NUMBER
    DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
    11/01/2018                                                                /s/ Russell C. Atchley
    FOR OFFICE USE ONLY

         RECEIPT#                   AMOUNT                                        APPLYING IFP                                     JUDGE                                 MAG.JUDGE
